Citation Nr: 0423675	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from December 1985 to 
February 1998.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  At present, after remand 
to the RO in October 2002 for additional development, the 
appellant's case is once again before the Board for appellate 
review.  However, as additional development is necessary 
prior to the Board's re-adjudication of the issue on appeal, 
the case is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The Board notes that the veteran was scheduled to appear for 
a hearing on appeal at the RO on January 9, 2002.  However, 
per a statement dated that same day, the veteran canceled the 
scheduled hearing.  As the record does not contain further 
indication that the veteran has requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

In this respect, the Board notes that the veteran is service-
connected for post traumatic back syndrome with paracentral 
disc herniation, currently evaluated as 40 percent disabling; 
and for status post repair of odontoid fracture, currently 
evaluated as 30 percent disabling.  Per the April 2000 
substantive appeal and a January 2002 statement, the veteran 
requested that his service-connected disabilities be re-
evaluated, and thus, the October 2002 Board remand directed 
the RO to re-evaluate the veteran's service-connected 
disabilities prior to re-adjudicating the claim for TDIU.

Furthermore, following the October 2002 Board remand request 
for an additional VA examination, the veteran underwent a VA 
spine examination in July 2003.  In this respect, the Board 
notes that the veteran's service-connected disabilities 
involve the spine.  However, effective September 23, 2002, VA 
revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome (see 67 Fed. Reg. 54,345 (Aug. 
22, 2002)), and effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine (see 68 Fed. Reg. 51,454 (Aug. 27, 2003)).  Upon review 
of the evidentiary record, the Board notes that it does not 
appear that the July 2003 VA examination took into 
consideration the above noted regulatory changes, or that the 
veteran has been notified of these regulatory changes.  The 
veteran should be afforded VA orthopedic and neurologic 
examinations for his service-connected back disabilities to 
consider the new intervertebral disc syndrome and September 
2003 spinal disorders rating criteria.  On remand, the 
examiner should indicate whether the veteran has 
intervertebral disc syndrome of the spine and the RO should 
consider all likely diagnostic codes for the veteran's back 
disabilities, to include both the old (pre-September 2002) 
and new rating criteria (September 2002 and September 2003).  

Moreover, the Board deems the claims for increased ratings to 
be inextricably intertwined with the TDIU issue currently on 
appeal.  However, the Board also notes that it appears the RO 
has not had the opportunity to adjudicate the increased 
rating issues taking into consideration both the old and new 
criteria for spine disabilities, given that the July 2003 VA 
spine examination report does not include findings relevant 
to both the old and new criteria for evaluating spine 
disabilities.

A decision on the claims for increased ratings could have a 
significant impact on the adjudication of the issue of 
entitlement to TDIU.  As well, as noted above, the Board 
deems the increased rating issues to be inextricably 
intertwined with the TDIU issue currently on appeal.  See EF 
v. Derwinski, 1 Vet. App. 324 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In deciding whether a claim raised 
during the course of an appeal is inextricably intertwined 
with an issue that has been developed, adjudicators must look 
to what affect an allowance of the claim not developed for 
appellate consideration would have on the denied claim on 
appeal.  Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In 
the instant case, a determination that increased ratings are 
warranted for the service-connected post traumatic back 
syndrome with paracentral disc herniation, and the status 
post repair of odontoid fracture, could render moot the issue 
of entitlement to TDIU.

Since adjudication of the increase rating issues could have a 
significant impact on the TDIU claim, the Board will 
therefore defer its consideration of the appellant's TDIU 
claim, pending completion of action by the RO requested in 
this remand.

Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
orthopedic examination taking into consideration both the old 
and new criteria for evaluating spine disabilities, and the 
RO should attempt to obtain any additional relevant private 
and VA medical records which may assist the veteran in his 
claim.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Subsequently, the RO should re-adjudicate the issues of 
increased ratings for the service-connected disabilities, and 
the claim of entitlement to TDIU.  Accordingly, further 
appellate consideration will be deferred and the case is 
REMANDED to the RO for the following development:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim of  entitlement to TDIU; and 
(2) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all private and VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
him since May 1999 (date of claim for 
TDIU) to the present, and who possess 
records relevant to all of his service-
connected disabilities.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
private health care provider identified 
and whose treatment records are not 
already contained within the claims file.  
When the veteran responds, obtain records 
from each (private or VA) health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them, and 
properly document the claims file with 
information obtained from the private or 
VA facility(ies) with respect to the 
unavailability of the records.  Also 
inform the veteran that adjudication of 
the claim for TDIU will be continued 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claim for TDIU, per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

3.  The veteran should be afforded 
orthopedic and neurologic examination(s) 
in order to ascertain the veteran's 
entitlement to TDIU.  Specifically, the 
examination should ascertain the nature 
and severity of the veteran's service-
connected posttraumatic lumbar back 
syndrome with paracentral disc 
herniation, and status post repair of 
odontoid fracture.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folder.  All indicated tests which 
are required to evaluate the veteran's 
various service-connected disabilities 
under the applicable rating criteria 
(including the revised criteria for 
diagnosing and evaluating intervertebral 
disc syndrome, as effective September 23, 
2002; and the revised criteria for 
evaluating general diseases and injuries 
of the spine, as effective September 26, 
2003) are to be performed and the 
examiner should review the results of any 
testing prior to completion of the 
report.  Specifically, the examiner 
should describe the level of disability 
attributable to each of the medical 
conditions found on examination, which 
are service-connected.  Additionally, the 
examiner should give a full description 
of any limitation of activity imposed by 
each of the veteran's disabilities and 
express opinions as to whether the 
conditions are permanent, and the degree 
of interference with the veteran's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner(s) also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  

If the veteran has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
examiner(s) should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected low back disabilities and 
render an opinion as to the overall 
effect of these disabilities on the 
veteran's ability to obtain and retain 
employment.  

The examiner should also state whether 
the veteran's disabling conditions are 
susceptible of improvement through 
appropriate treatment.  The examiner(s) 
must provide complete rationale for all 
conclusions reached.

4.  The veteran should be given 
adequate notice of the requested 
examination, which includes advising 
him of the consequences of his failure 
to report to the examination.  If he 
fails to report to the examination, 
this fact should be noted in the claims 
folder and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO should formally re-
adjudicate the issues of entitlement to 
increased ratings for posttraumatic 
lumbar back syndrome with paracentral 
disc herniation, and status post repair 
of odontoid fracture, taking into 
consideration the applicable rating 
criteria (including the revised 
criteria for diagnosing and evaluating 
intervertebral disc syndrome, as 
effective September 23, 2002; and the 
revised criteria for evaluating general 
diseases and injuries of the spine, as 
effective September 26, 2003).  If the 
determinations remain adverse to the 
veteran, the RO should provide the 
veteran and his representative with 
notice of appellate rights, 
specifically the right to file a notice 
of disagreement within one year of 
notice of the determination.  If 
appellate review is initiated by the 
filing of a notice of disagreement, the 
RO should issue a statement of the case 
with the applicable law and regulations 
regarding the claims of increased 
ratings, and the veteran should be 
provided information regarding the 
filing of a substantive appeal to these 
issues.  See 38 C.F.R. § 20.200 (2003).

7.  Inasmuch as the claims for 
increased ratings are inextricably 
intertwined with the issue of 
entitlement to TDIU, following re-
adjudication of the claims for 
increased ratings, the RO should 
readjudicate the issue of entitlement 
to TDIU in light of the VCAA.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of 
the case with the applicable law and 
regulations (including the revised 
criteria for diagnosing and evaluating 
intervertebral disc syndrome, as 
effective September 23, 2002; and the 
revised criteria for evaluating general 
diseases and injuries of the spine, as 
effective September 26, 2003), and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




